Name: Commission Regulation (EU) NoÃ 176/2011 of 24Ã February 2011 on the information to be provided before the establishment and modification of a functional airspace block Text with EEA relevance
 Type: Regulation
 Subject Matter: air and space transport;  international law;  marketing;  organisation of transport;  transport policy;  European construction
 Date Published: nan

 25.2.2011 EN Official Journal of the European Union L 51/2 COMMISSION REGULATION (EU) No 176/2011 of 24 February 2011 on the information to be provided before the establishment and modification of a functional airspace block (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 550/2004 of the European Parliament and of the Council of 10 March 2004 on the provision of air navigation services in the single European sky (the service provision Regulation) (1) and in particular Article 9a(9) thereof, Whereas: (1) The functional airspace blocks are key enablers for enhancing cooperation between Member States in order to improve performance and create synergies. For that purpose and in order to optimise the interface of functional airspace blocks in the single European sky, the Member States concerned should cooperate with each other and where appropriate they may also cooperate with third countries. (2) Member States have to comply with the requirements of Article 9a of Regulation (EC) No 550/2004 when establishing a functional airspace block. (3) Member States that establish a functional airspace block have to provide information to the Commission, the European Aviation Safety Agency, other Member States and other interested parties, giving them an opportunity to submit their observations with the aim of facilitating an exchange of views. However, the Member States should not provide classified information, business secrets or otherwise confidential information. (4) The information to be provided under this Regulation should reflect compliance with the objectives for the functional airspace blocks and assist Member States in ensuring consistency with other measures of the single European sky. (5) In order to facilitate such exchange of information and submission of observations, the information which is considered as adequate to be provided to Member States, the Commission, the European Aviation Safety Agency (EASA) and other interested parties should be clearly laid out as well as the procedures for this exchange of information. (6) In particular, the Member States concerned should jointly provide the information and accordingly provide one set of information and documentary evidence per functional airspace block. (7) The establishment of a functional airspace block should be considered as the legal process through which Member States must enhance cooperation between their respective airspace blocks. Member States should take the necessary measures to comply with this requirement at the latest by 4 December 2012, in accordance with Regulation (EC) No 550/2004. (8) The determination whether a functional airspace block has been modified should be made on the basis of the same criteria for all Member States and should be limited to those changes which have a considerable impact on the functional airspace block and/or the neighbouring functional airspace blocks or Member States. (9) According to Article 13a of Regulation (EC) No 549/2004 of the European Parliament and of the Council (2), Member States and the Commission should coordinate with the EASA to ensure that all safety aspects are properly addressed when implementing the single European sky. (10) This Regulation does not affect the security or defence policy interests of Member States and related confidentiality needs according to Article 13 of Regulation (EC) No 549/2004. (11) Pursuant to Article 83 of the Chicago Convention, Member States that establish a functional airspace block will have to register agreements or arrangements for functional airspace blocks and any subsequent amendment thereto with the International Civil Aviation Organisation (ICAO). (12) The establishment of functional airspace blocks which would result in changes to the ICAO flight information region (FIR) boundaries or to the facilities and services provided within those boundaries should continue to be the subject of the ICAO air navigation planning process and the procedure for amendment of the ICAO air navigation plans. (13) Member States should ensure that they fulfil their safety responsibilities effectively when establishing a functional airspace block. They should demonstrate and provide the necessary assurance that the functional airspace block will be established and managed safely and address the Member States and the air navigation service providers safety management elements associated with the functional airspace block establishment, with a focus on their respective safety roles and responsibilities. (14) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation lays down the requirements for: (1) the information to be provided by the Member States concerned to the Commission, the European Aviation Safety Agency (EASA), other Member States and interested parties before the establishment and modification of a functional airspace block; (2) the procedures for the provision of the information to and submission of observations from the parties referred to in point (1), before notification of the functional airspace block is made to the Commission. Article 2 Definitions For the purpose of this Regulation, the definitions in Article 2 of Regulation (EC) No 549/2004 shall apply. In addition the following definitions shall apply: (1) Member States concerned means the Member States having mutually agreed to establish a functional airspace block under Regulation (EC) No 550/2004. (2) Interested parties means the neighbouring third countries to a functional airspace block, relevant airspace users or groups of airspace users and staff representative bodies as well as adjacent air navigation service providers to those in a functional airspace block. Article 3 Demonstration of compliance The Member States concerned shall jointly provide the information set out in the Annex to this Regulation to demonstrate fulfilment of the requirements of Article 9a of Regulation (EC) No 550/2004. Article 4 Procedure for exchange of information for new functional airspace blocks 1. The Member States concerned shall provide the information set out in the Annex to the Commission at the latest by 24 June 2012. The Commission shall make it available for observations to the EASA, other Member States and interested parties at the latest one week after receipt of the information. 2. The observations of the EASA, other Member States and interested parties shall be submitted to the Commission at the latest two months after receipt of the information. The Commission shall without delay communicate the observations received and its own observations to the Member States concerned. 3. The Member States concerned shall duly consider the observations received before establishing their functional airspace block. Article 5 Modification of an established functional airspace block 1. For the purpose of this Regulation, an established functional airspace block shall be considered as modified when a proposed modification shall result in changes to the defined dimensions of the functional airspace block. 2. At least six months before a modification is implemented, the Member States concerned shall jointly notify the Commission of the proposed changes and provide information supporting the changes, updating as appropriate the information provided for the establishment of the functional airspace block. The Commission shall make it available for observations to the EASA, other Member States and interested parties at the latest one week after receipt of the information. 3. The observations of the EASA, other Member States and interested parties shall be submitted to the Commission at the latest two months after receipt of the information. The Commission shall without delay communicate the observations received and its own observations to the Member States concerned. 4. The Member States concerned shall duly consider the observations received before modifying their functional airspace block. Article 6 Functional airspace blocks already established Member States concerned which have already established a functional airspace block prior to the entry into force of this Regulation shall ensure that the required information laid out in the Annex, which has not been already submitted as part of their notification, is provided to the Commission at the latest by 24 June 2012. Article 7 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 31.3.2004, p. 10. (2) OJ L 96, 31.3.2004, p. 1. ANNEX INFORMATION TO BE PROVIDED PART I General information 1. The Member States concerned shall specify: (a) the point of contact for the functional airspace block; (b) the defined dimensions of the functional airspace block; (c) the jointly designated air traffic service providers and meteorological service providers, if applicable, and their respective areas of responsibility; (d) the providers of air traffic services providing services without certification in accordance with Article 7(5) of Regulation (EC) No 550/2004 and their respective areas of responsibility. 2. The Member States concerned shall provide the following information on the arrangements concluded regarding the establishment or modification of the functional airspace block, including: (a) copy of the documents which reflect the mutual agreement of the Member States concerned to establish the functional airspace block; (b) information on the arrangements between the national supervisory authorities in the functional airspace block; (c) information on the arrangements between the air traffic service providers in the functional airspace block; (d) information on arrangements between competent civil and military authorities in respect of their involvement in the governance structures of the functional airspace block. 3. Member States concerned may refer to information already provided to the Commission as part of the implementation of the single European sky. PART II Requirements of Article 9a(2) of Regulation (EC) No 550/2004 The Member States concerned shall provide information, including supporting documentation, pertaining to the requirements of Article 9a(2) of Regulation (EC) No 550/2004. 1. Functional airspace block safety case With regard to the functional airspace block safety case, the following information shall be provided: (a) the common safety policy or plans to establish a common safety policy; (b) a description of the arrangements dealing with accident and incident investigation and plans on how to address safety data collection, analysis and exchange; (c) a description of the way in which safety is being managed to avoid degradation in safety performance within the functional airspace block; (d) a description of the arrangements clearly identifying and allocating the responsibilities and interfaces with relation to the setting of safety targets, safety oversight and the accompanying enforcement measures in regard to the provision of air navigation services within the functional airspace block; (e) documentation and/or statements that the safety assessment including hazard identification, risk assessment and mitigation has been conducted before introducing operational changes resulting from the establishment or modification of the functional airspace block. 2. Optimum use of airspace, taking into account air traffic flows The Member States concerned shall provide the following information: (a) a description of the relations with the relevant network functions for airspace management and air traffic flow management referred to in Article 6 of Regulation (EC) No 551/2004 of the European Parliament and of the Council (1), including the coordination, arrangements and procedures to achieve optimised use of the airspace; (b) in respect of airspace management within the functional airspace block not covered by the network functions referred to in Article 6 of Regulation (EC) No 551/2004, information on:  the arrangements for an integrated airspace management,  the provisions for sharing of airspace management data,  the arrangements for an effective cooperative decision-making; (c) in respect of real time coordination within the functional airspace block:  a description of how cross-border activities are managed if new areas are created resulting from the establishment or modification of the functional airspace block. 3. Consistency with the European route network The Member States concerned shall provide information to demonstrate that route design and implementation for the functional airspace block is consistent with, and completed within, the established process for overall coordination, development and implementation of the European route network referred to in Article 6 of Regulation (EC) No 551/2004. Member States concerned may refer to information already provided to the Commission as part of the implementation of the single European sky. 4. Overall added value based on cost-benefit analyses The Member States concerned shall provide statements confirming that: (a) the cost-benefit analysis was conducted according to industry standard practice, using among others discounted cash flow analysis; (b) the cost-benefit analysis provides a consolidated view of the impact of the establishment or modification of the functional airspace block on the civil and military airspace users; (c) the cost-benefit analysis demonstrates an overall positive financial result (net present value and/or internal rate of return) for the establishment or modification of the functional airspace block; (d) the functional airspace block contributes to a reduction of the aviation environmental impact; (e) values for costs and benefits, their sources and the assumptions made to develop the cost-benefit analysis were documented; (f) the main stakeholders were consulted and provided feedback on the costs and benefit estimates which are applicable to their operations. 5. Ensure smooth and flexible transfer of responsibility for air traffic control between air traffic service units The Member States concerned shall provide information to demonstrate that the transfer of responsibility for air traffic control is smooth and flexible within the functional airspace block. This shall include the following information on the changes introduced by the establishment or modification of the functional airspace block: (a) a description of the arrangements for cross border provision of air traffic services; (b) the arrangements concluded to enhance coordination procedures between the concerned air traffic service providers within the functional airspace block and further planned initiatives to enhance coordination; (c) a description of the arrangements concluded to enhance coordination procedures between the concerned civil and military air traffic service providers and further planned initiatives to enhance coordination in line with the concept of flexible use of airspace; (d) a description of the arrangements concluded to enhance coordination procedures with the concerned adjacent air traffic service providers, and further planned initiatives to enhance coordination. 6. Ensure compatibility between the different airspace configurations, optimising, inter alia, the current flight information regions The Member States concerned shall provide information on the available plans how to achieve harmonised organisation and classification of different airspace configurations within the functional airspace block. The plans shall include: (a) the principles for airspace classification and airspace organisation for the functional airspace block; (b) the changes of airspace configuration resulting from the harmonisation within the functional airspace block. 7. Regional agreements concluded within the ICAO The Member States concerned shall provide the list of existing regional agreements concluded in compliance with the framework established by Annex 11 to the Convention on International Civil Aviation which are of relevance with respect to the establishment and operations of the functional airspace block. 8. Regional agreements in existence The Member States concerned shall provide a list of existing agreements concluded by one or more of the Member States concerned, including those with third countries, which are of relevance with respect to the establishment and operations of the functional airspace block. 9. European Union-wide performance targets 9.1. The Member States concerned shall provide information on the arrangements concluded in order to facilitate consistency with the European Union-wide performance targets referred to in Article 11 of Regulation (EC) No 549/2004. 9.2. Member States concerned may refer to information already provided to the Commission under the provision of Article 5 of Commission Regulation (EU) No 691/2010 (2). (1) OJ L 96, 31.3.2004, p. 20. (2) OJ L 201, 3.8.2010, p. 1.